DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments for claims 1,3,5,7,9,11,13,15,17 and 19 have been considered and are persuasive and claims 1,3,5,7,9,11,13,15,17 and 19 are allowed.

3. No arguments have been made for claims 20 and 21. Claim 20 is an independent claim and therefore not allowed based on the allowed claim 1.Further claim 20 does not disclose the newly added limitation to claim 1, wherein the optical engine being connected to the collimating lens module via the optical fiber.

4. Further for claim 1, applicant argues that transmitting telescope 48 of Tzeng is used to focus the transmitted signal rather than collimating the transmitted signal. Examiner respectfully disagrees.

In response to Applicant’s arguments, Tzeng’s figure 2 discloses a transmitting telescope 48 comprising lenses 50, 52 wherein the two lenses 50, 52 operate in combination further collimate the transmitted beam 39 and therefore telescope is also a functional equivalent of collimator.

directly enter a collimating lens module, therefore if second claim limitation is used, an optical fiber is not required for connecting the lens array module and collimating module and therefore Tzeng’s figure 2 discloses transmitting telescope receiving directly receiving the output from the MEMS mirror assembly, see figure 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 21 are rejected under 35 USC 103 as being unpatentable over Tzeng et
al (US 7146105) in view of Peach et al (US 2014/0241731).
Regarding claim 20, Tzeng discloses a free-space optical signal alignment and transmission method, (optical transmitting subsystem 14, see figure 2) comprising the following steps: driving, by a driver controller by using a laser driver chip, a laser to convert an electrical signal to be transmitted into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2)  the optical signal entering a lens array module, (the output of the laser diode 24 entering the MEMS mirror assembly 34, see figure 2) the optical signal transmitted out of the lens array module or directly entering a collimating lens module;(the output of the MEMS mirror assembly 34 directly enters the transmitting telescope 48 comprising lenses 50, 52 wherein the two lenses 50, 52 operate in combination further collimate the transmitted beam 39  free space for transmission, see colum7, lines 39-42 and figure 2) and collimating, by the collimating lens module, one (the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the transmitting telescope 48 comprising lenses 50, 52 wherein the two lenses 50, 52 operate in combination further collimate the transmitted beam 39  free space for transmission, see colum7, lines 39-42 and figure 2).

However Tzeng does not explicitly disclose refracting or straightly passing through the module; and the optical signal transmitted out of the lens array module converging on an optical fiber for transmission.
In a related field of endeavor Peach discloses refracting or straightly passing through the module; (the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3) and the optical signal transmitted out of the lens array module converging on an optical fiber for transmission (the transmitted and received optical signal is connected to the lens array module using an optical fiber 32, see figures 10, 11).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical fiber of Peach with Tzeng to provide an alternative way of transmitting and receiving optical signals and the motivation is to provide medium for transmission/reception of optical signals.

(the receiving telescope sending the received optical signal into electrical signal, see figure 2)  or adjusting the light beam and then directly sending it to the photodiode; and converting, by the photodiode, the received optical signal into an electrical signal, (photodiode 76 converting the received optical signal into electrical signal, see figure 2); and then sending the electrical signal to an electrical signal amplifier chip ;( amplifier 80 receiving the electrical signal 78 from the photo diode 76, see figure 2) and amplifying, by the electrical signal amplifier chip, the electrical signal and then outputting the amplified signal ;(the amplifier 80 outputting the amplified electrical signal into microcontroller 16, see figure 2).

However Tzeng does not explicitly disclose converging, by the collimating lens module, the optical signal transmitted from the free space, and then sending it to the optical fiber or directly to the lens array module; adjusting, by the lens array module, the light beam of the one or multiple paths of optical signals from the optical fiber, totally reflecting the light beam and.

In a related field of endeavor Peach discloses converging, by the collimating lens module, the optical signal transmitted from the free space, and then sending it to the optical fiber or directly to the lens array module ( the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3); adjusting, by the lens array module, the light beam of the one or multiple paths of optical signals from the optical fiber, totally reflecting the light beam (the reflective assembly 40 including a mirror and circulator 34 (lens array) adjust the received signal and is send to the photodiode, see figure 3), and

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the signal transmitting and/or receiving telescope of Peach with Tzeng to provide a single transmission and reception device for the transmitted and received signal and the motivation is to reduce the size of the optical transmission and reception apparatus.

Allowable Subject Matter
6. Claims 1,3,5,7,9,11,13,15,17 and 19 are allowed.
7. The following is an Examiner’s reason for allowance.
8. Regarding claim 1, the closest prior art is Tzeng et al (US 7146105). Regarding claim 1, Tzeng discloses a free-space optical signal alignment and transmission device, comprising an optical engine, a collimating lens module,(free space optical transmission and reception system with collimator, see figure 2; (Equivalent to Applicant’s figure 1) wherein the optical engine is configured to convert an electrical (laser diode 24 converting the received electrical signal into optical signal, see figure 2; (Equivalent to Applicant’s figure 1)  the collimating lens module is configured to collimate the optical signal transmitted from the optical engine and then send the collimated signal to free space for transmission; (the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2 (Equivalent to Applicant’s figure 1) and the optical engine is further configured to convert the optical signal into the electrical signal; (photodiode 76 converting the received optical signal into electrical signal, see figure 2 (Equivalent to Applicant’s figure 1);the optical engine comprises a base board, and a laser driver chip, a laser, a lens array module, a photodiode, and an electrical signal amplifier chip that are provided on the base board;(receiving and transmitting optical unit 12 consisting of a laser driver 20, laser diode 24, MEMS mirror assembly 34, photodiode 76, amplifier 80 connected on the receiving and transmitting optical unit 12, see figure 2 (Equivalent to Applicant’s figure 1) an electrical signal externally loaded with information is input into the laser driver chip, (data signal 18 is input to the laser driver 22 from the microcontroller 16, see figure 2 (Equivalent to Applicant’s figure 1) and the laser driver chip drives the laser to emit light; (the laser driver 20 drives the laser diode 24 to emit light, see figure 2; (Equivalent to Applicant’s figure 1) the lens array module is configured to collimate (the collimator and MEMS mirror assembly 34 collimating the transmitted optical signal, see figure 2 (Equivalent to Applicant’s figure 1) or totally reflect the optical signal, or to collimate the optical signal and make it straightly pass through;(Only one of the claim limitation is required to be considered by the Examiner) and the  (the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2; (Equivalent to Applicant’s figure 1) and then sends the adjusted signal to the photodiode;(the receiving telescope sending the received optical signal into electrical signal, see figure 2; (Equivalent to Applicant’s figure 1)  the photodiode converts the optical signal into an electrical signal, (photodiode 76 converting the received optical signal into electrical signal, see figure 2; (Equivalent to Applicant’s figure 1); and then sends the electrical signal to the electrical signal amplifier chip for amplification;( amplifier 80 receiving the electrical signal 78 from the photo diode 76, see figure 2; (Equivalent to Applicant’s figure 1) and a signal output by the electrical signal amplifier chip is sent to an external circuit ;(the amplifier 80 outputting the amplified electrical signal into microcontroller 16, see figure 2; (Equivalent to Applicant’s figure 1).
 
However regarding claim 1, the prior art of record fails to disclose optical fiber, the optical engine being connected to the collimating lens module via the optical fiber;  the collimating lens module is further configured to shape the optical signal received from the free space and then send the shaped signal to the optical engine; the collimating lens module shapes the optical signal received from the free space and then sends the shaped signal to the lens array module; the lens array module adjusts the optical signal transmitted thereto.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Li et al (US 2016/0329961) discloses free space optical transceiver apparatus to provide an alignment with respect to another optical transceiver based on optical intensity across the optical detector, see figure 6.

b. Decker al (US 8748797) discloses a lens with first, second and third surface and pass through structure for transmitting and receiving optical signals, see figure 1A, 2.

c. Ford et al (US 5621829) discloses an optical switching device for selectively connecting at least one input fiber to at least one output fiber, see figure 1.

.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636